Name: Council Decision 2011/299/CFSP of 23Ã May 2011 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international trade;  international security;  civil law;  Asia and Oceania;  international affairs
 Date Published: 2011-05-24

 24.5.2011 EN Official Journal of the European Union L 136/65 COUNCIL DECISION 2011/299/CFSP of 23 May 2011 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1). (2) Additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex II to Decision 2010/413/CFSP. (3) The entries for certain persons and entities included in Annex II to Decision 2010/413/CFSP should be amended. (4) The application of the travel restrictions should be suspended insofar as it concerns Mr Ali Akbar Salehi. (5) Decision 2010/413/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 26 of Decision 2010/413/CFSP, the following paragraph is added: 4. The measures referred to in Article 19(1)(b), in so far as they apply to Mr Ali Akbar Salehi, shall be suspended.. Article 2 The persons and entities listed in Annex I to this Decision shall be added to the list set out in Annex II to Decision 2010/413/CFSP. Article 3 In Annex II to Decision 2010/413/CFSP, the entries for the following persons and entities: (1) Mr Ali Akbar Salehi; (2) Iran Centrifuge Technology Company (aka TSA or TESA); (3) Ministry of Defence and Support for Armed Force Logistics (MODAFL); (4) Research Institute of Nuclear Science and Technology (aka Nuclear Science and Technology Research Institute), shall be replaced by the entries set out in Annex II to this Decision. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 May 2011. For the Council The President C. ASHTON (1) OJ L 195, 27.7.2010, p. 39. ANNEX I PERSONS AND ENTITIES REFERRED TO IN ARTICLE 2 I. Persons and entities involved in nuclear or ballistic missiles activities A. Persons Name Identifying information Reasons Date of listing 1. Mohammad Ahmadian Formerly acting Head of the Atomic Energy Organisation of Iran (AEOI), and currently Deputy Head of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 2. Engineer Naser Rastkhah Deputy Head of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 3. Behzad Soltani Deputy Head of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 4. Massoud Akhavan-Fard Deputy Head of the AEOI for Planning, International and Parliamentary affairs. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 B. Entities Name Identifying information Reasons Date of listing 1. EuropÃ ¤isch-Iranische Handelsbank (EIH) Head Office: Depenau 2, D-20095 Hamburg; Kish branch, Sanaee Avenue, PO Box 79415/148, Kish Island 79415 Tehran branch, No. 1655/1, Valiasr Avenue, PO Box 19656 43 511, Tehran, Iran EIH has played a key role in assisting a number of Iranian banks with alternative options for completing transactions disrupted by EU sanctions targeting Iran. EIH has been noted acting as the advising bank and intermediary bank in transactions with designated Iranian entities. For example, EIH froze the accounts of EU-designated bank Saderat Iran and Bank Mellat located at EIH Hamburg in early August 2010. Shortly afterwards, EIH resumed Euro-denominated business with Bank Mellat and Bank Saderat Iran using EIH accounts with a non-designated Iranian bank. In August 2010, EIH was setting up a system to enable routine payments to be made to Bank Saderat London and Future Bank Bahrain, in such a way as to avoid EU sanctions. As of October 2010, EIH was continuing to act as a conduit for payments by sanctioned Iranian banks, including Bank Mellat and Bank Saderat. These sanctioned banks are to direct their payments to EIH via Iran's Bank of Industry and Mine. In 2009, EIH was used by Post Bank in a sanctions evasion scheme which involved handling transactions on behalf of UN-designated Bank Sepah. EU-designated Bank Mellat is one of EIH's parent banks. 23.05.2011 2. Onerbank ZAO (a.k.a. Eftekhar Bank, Honor Bank) Ulitsa Klary Tsetkin 51, Minsk 220004, Belarus Belarus-based bank owned by Bank Refah Kargaran, Bank Saderat and the Export Development Bank of Iran 23.05.2011 3. Aras Farayande Unit 12, No 35 Kooshesh Street, Tehran Involved in procurement of materials for EU-sanctioned Iran Centrifuge Technology Company 23.05.2011 4. EMKA Company A subsidiary company of the UN-sanctioned TAMAS, responsible for the discovery and extraction of uranium. 23.05.2011 5. Neda Industrial Group No 10 & 12, 64th Street, Yusef Abad, Tehran Industrial automation company that has worked for the UN-sanctioned Kalaye Electric Company (KEC) at the uranium fuel enrichment plant at Natanz. 23.05.2011 6. Neka Novin Unit 7, No 12, 13th Street, Mir-Emad St, Motahary Avenue, Tehran, 15875-6653 Involved in procurement of specialist equipment and materials that have direct application in Iranian nuclear programme. 23.05.2011 7. Noavaran Pooyamoj No 15, Eighth Street, Pakistan Avenue, Shahid Beheshti Avenue, Tehran Involved in procurement of materials that are controlled and have direct application in the manufacture of centrifuges for Iran's uranium enrichment programme. 23.05.2011 8. Noor Afza Gostar, (a.k.a. Noor Afzar Gostar) Opp Seventh Alley, Zarafrshan Street, Eivanak Street, Qods Township A company that is a subsidiary of the UN-sanctioned Atomic Energy Organisation of Iran (AEOI). Involved in the procurement of equipment for the nuclear programme. 23.05.2011 9. Pouya Control No 2, Sharif Alley, Shariati Street, Tehran A company involved in procurement of inverters for Iran's proscribed enrichment programme. 23.05.2011 10. Raad Iran (a.k.a Raad Automation Company) Unit 1, No 35, Bouali Sina Sharghi, Chehel Sotoun Street, Fatemi Square, Tehran A company involved in procurement of inverters for Iran's proscribed enrichment programme. RaadIran was established to produce and design controlling systems and provides the sale and installation of inverters and programmable Logic Controllers. 23.05.2011 11. SUREH (Nuclear Reactors Fuel Company) Head Office: 61 Shahid Abtahi St, Karegar e Shomali, Tehran Complex: Persian Gulf Boulevard, Km20 SW Esfahan Road A company subordinate to the Atomic Energy Organisation of Iran (AEOI) consisting of the Uranium Conversion Facility, the Fuel Manufacturing Plant and the Zirconium Production Plant. 23.05.2011 12. Sun Middle East FZ Company A company that procures sensitive goods for the Nuclear Reactors Fuel Company (SUREH). Sun Middle East uses intermediaries based outside of Iran to source goods SUREH requires. Sun Middle East provides these intermediaries with false end user details for when the goods are sent to Iran, thereby seeking to circumvent the relevant country's Customs regime. 23.05.2011 13. Ashtian Tablo Ashtian Tablo - No 67, Ghods mirheydari St, Yoosefabad, Tehran A manufacturer of electrical equipment (switchgear)involved in the construction of the Fordow (Qom) facility, built without being declared to the IAEA. 23.05.2011 14. Bals Alman A manufacturer of electrical equipment (switchgear) involved in the ongoing construction of the Fordow (Qom) facility built without being declared to the IAEA. 23.05.2011 15. Hirbod Co Hirbod Co - Flat 2, 3 Second Street, Asad Abadi Avenue, Tehran 14316 A company that has procured goods and equipment destined for Iran's Nuclear and Ballistic Missile programmes for the UN-sanctioned Kalaye Electric Company (KEC). 23.05.2011 16. Iran Transfo 15 Hakim Azam St, Shirazeh, Shomali St, Mollasadra, Vanak Sq, Tehran Transformer manufacturer involved in the ongoing construction of the Fordow (Qom) facility built without being declared to the IAEA. 23.05.2011 17. Marou Sanat (a.k.a. Mohandesi Tarh Va Toseh Maro Sanat Company) 9, Ground Floor, Zohre Street, Mofateh Street, Tehran Procurement firm that has acted for Mesbah Energy which was designated under UNSCR 1737 23.05.2011 18. Paya Parto (a.k.a. Paya Partov) Subsidiary of Novin Energy, which was sanctioned under UNSCR 1747, involved in laser welding. 23.05.2011 19. Safa Nicu Communications firm that supplied equipment for the Fordow (Qom) facility built without being declared to the IAEA. 23.05.2011 20. Taghtiran Engineering firm that procures equipment for Iran's IR-40 heavy water research reactor 23.05.2011 21. Pearl Energy Company Ltd Level 13(E) Main Office Tower, Jalan Merdeka, Financial Park Complex, Labuan 87000 Malaysia Pearl Energy Company Ltd. is a wholly-owned subsidiary of First East Export Bank (FEEB), which was designated by the UN under Security Council Resolution 1929 in June 2010. Pearl Energy Company was formed by FEEB in order to provide economic research on an array of global industries. The Head of Bank Mellat, Ali Divandari, serves as the Chairman of Pearl Energy Company's Board of Directors. 23.05.2011 22. Pearl Energy Services, SA 15 Avenue de Montchoisi, Lausanne, 1006 VD, Switzerland; Business Registration Document #CH-550.1.058.055-9 Pearl Energy Services S.A. is a wholly-owned subsidiary of Pearl Energy Company Ltd, located in Switzerland; its mission is to provide financing and expertise to entities seeking to enter in to Iran's petroleum sector. 23.05.2011 23. West Sun Trade GMBH Winterhuder Weg 8, Hamburg 22085, Germany; Telephone: 0049 40 2270170; Business Registration Document # HRB45757 (Germany) Owned or controlled by Machine Sazi Arak 23.05.2011 24. MAAA Synergy Malaysia Involved in procurement of components for Iranian fighter planes 23.05.2011 25. Modern Technologies FZC (MTFZC) PO Box 8032, Sharjah, United Arab Emirates Involved in procurement of components for Iranian nuclear programme 23.05.2011 26. Qualitest FZE Level 41, Emirates Towers, Sheikh Zayed Road, PO Box 31303, Dubai, United Arab Emirates Involved in procurement of components for Iranian nuclear programme 23.05.2011 27. Bonab Research Center (BRC) Jade ye Tabriz (km 7), East Azerbaijan, Iran Affiliated to AEOI 23.05.2011 28. Tajhiz Sanat Shayan (TSS) Unit 7, No. 40, Yazdanpanah, Afriqa Blvd., Teheran, Iran Involved in procurement of components for Iranian nuclear programme 23.05.2011 29. Institute of Applied Physics (IAP) Conducts research into military applications of Iranian nuclear programme 23.05.2011 30. Aran Modern Devices (AMD) Affiliated to MTFZC network 23.05.2011 31. Sakhte Turbopomp va Kompressor (SATAK) (a.k.a. Turbo Compressor Manufacturer, TCMFG) 8, Shahin Lane, Tavanir Rd., Valiasr Av., Teheran, Iran Involved in procurement efforts for Iranian missile programm 23.05.2011 32. Electronic Components Industries (ECI) Hossain Abad Avenue, Shiraz, Iran Subsidiary of Iran Electronics Industries 23.05.2011 33. Shiraz Electronics Industries Mirzaie Shirazi, P.O. Box 71365-1589, Shiraz, Iran Subsidiary of Iran Electronics Industries 23.05.2011 34. Iran Marine Industrial Company (SADRA) Sadra Building No. 3, Shafagh St., Poonak Khavari Blvd., Shahrak Ghods, P.O. Box 14669-56491, Tehran, Iran Owned or controlled by Khatam al-Anbiya Construction Headquarters 23.05.2011 35. Shahid Beheshti University Daneshju Blvd., Yaman St., Chamran Blvd., P.O. Box 19839-63113, Tehran, Iran Owned or controlled by Ministry of Defence and Armed Forces Logistics (MODAFL) Carries out scientific research on nuclear weapons 23.05.2011 II. Islamic Revolutionary Guard Corps (IRGC) Entities Name Identifying information Reasons Date of listing 1. Bonyad Taavon Sepah (a.k.a. IRGC Cooperative Foundation; Bonyad-e Ta'avon-Sepah; Sepah Cooperative Foundation) Niayes Highway, Seoul Street, Tehran, Iran Bonyad Taavon Sepah, also known as the IRGC Cooperative Foundation, was formed by the Commanders of the IRGC to structure the IRGC's investments. It is controlled by the IRGC. Bonyad Taavon Sepah's Board of Trustees is composed of nine members, of whom eight are IRGC members. These officers include the IRGC's Commander in Chief, who is the Chairman of the Board of Trustees, the Supreme Leader's representative to the IRGC, the Basij commander, the IRGC Ground Forces commander, the IRGC Air Force commander, the IRGC Navy commander, the head of the IRGC Information Security Organization, a senior IRGC officer from the Armed Forces General Staff, and a senior IRGC officer from MODAFL. 23.05.2011 2. Ansar Bank (a.k.a. Ansar Finance and Credit Fund; Ansar Financial and Credit Institute; Ansae Institute; Ansar al-Mojahedin No-Interest Loan Institute; Ansar Saving and Interest Free-Loans Fund) No. 539, North Pasdaran Avenue, Tehran; Ansar Building, North Khaje Nasir Street, Tehran, Iran Bonyad Taavon Sepah created Ansar Bank to provide financial and credit services to IRGC personnel. Initially, Ansar Bank operated as a credit union and transitioned in to a fully fledged bank in mid 2009, upon receiving a licence from Iran's Central bank. Ansar Bank, formerly known as Ansar al Mojahedin, has been linked to the IRGC for over 20 years. IRGC members received their salaries through Ansar bank. In addition, Ansar bank provided special benefits to IRGC personnel, including reduced rates for home furnishings and free, or reduced-cost, health care. 23.05.2011 3. Mehr Bank (a.k.a Mehr Finance and Credit Institute; Mehr Interest-Free Bank) 204 Taleghani Ave., Tehran, Iran Mehr Bank is controlled by Bonyas Taavon Sepah and the IRGC. Mehr Bank provides financial services to the IRGC. According to an open source interview with the head of Bonyad Taavon Sepah, Parviz Fattah (b. 1961), Bonyad Taavon Sepah created Mehr Bank to serve the Basij (paramilitary arm of the IRGC). 23.05.2011 III. Islamic Republic of Iran shipping Lines (IRISL) A. Person Name Identifying information Reasons Date of listing 1. Mohammad Hossein Dajmar D.O.B: 19 February 1956. Passport: K13644968 (Iran), expires May 2013. Chairman and Managing Director of IRISL. He is also Chairman of Soroush Sarzamin Asatir Ship Management Co. (SSA), Safiran Payam Darya Shipping Co. (SAPID), and Hafiz Darya Shipping Co. (HDS), known IRISL affiliates. 23.05.2011 B. Entities Name Identifying information Reasons Date of listing 1. Darya Capital Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94311 (Germany) issued 21 Jul 2005Schottweg 6, 22087 Hamburg, Germany; Business Registration No. HRB96253, issued Jan 30, 2006 Darya Capital Administration is a wholly owned subsidiary of IRISL Europe GmbH. Its Managing Director is Mohammad Talai. 23.05.2011 2. Nari Shipping and Chartering GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102485 (Germany) issued 19 Aug 2005; Telephone: 004940278740 Owned by Ocean Capital Administration and IRISL Europe. Ahmad Sarkandi is also the director of Ocean Capital Administration GmbH and Nari Shipping and Chartering GmbH & Co. KG. 23.05.2011 3. Ocean Capital Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB92501 (Germany) issued 4 Jan 2005; Telephone: 004940278740 A German-based IRISL holding company that, together with IRISL Europe, owns Nari Shipping and Chartering GmbH & Co. KG. Ocean Capital Administration and Nari Shipping and Chartering also share the same address in Germany as IRISL Europe GmbH 23.05.2011 4. First Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94311 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 4.a. First Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102601 (Germany) issued 19 Sep 2005 Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 5. Second Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94312 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 5.a. Second Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Business Registration Document # HRA102502 (Germany) issued 24 Aug 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00982126100733; Fax: 00982120100734 Owned or controlled by IRISL 23.05.2011 6. Third Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94313 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 6.a. Third Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102520 (Germany) issued 29 Aug 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 7. Fourth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94314 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 7.a. Fourth Ocean GMBH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102600 (Germany) issued 19 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00494070383392; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 8. Fifth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94315 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 8.a. Fifth Ocean GMBH & CO. KG c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102599 (Germany) issued 19 Sep 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00494070383392; Telephone: 00982126100733; Fax: 00982120100734 Owned or controlled by IRISL 23.05.2011 9. Sixth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94316 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 9.a. Sixth Ocean GMBH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Business Registration Document # HRA102501 (Germany) issued 24 Aug 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00982126100733; Fax: 00982120100734 Owned or controlled by IRISL 23.05.2011 10. Seventh Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94829 (Germany) issued 19 Sep 2005 Owned or controlled by IRISL 23.05.2011 10.a. Seventh Ocean GMBH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102655 (Germany) issued 26 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 11. Eighth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94633 (Germany) issued 24 Aug 2005 Owned or controlled by IRISL 23.05.2011 11.a. Eighth Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102533 (Germany) issued 1 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 12. Ninth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94698 (Germany) issued 9 Sep 2005 Owned or controlled by IRISL 23.05.2011 12.a. Ninth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102565 (Germany) issued 15 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 13. Tenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 13.a. Tenth Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102679 (Germany) issued 27 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 14. Eleventh Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94632 (Germany) issued 24 Aug 2005 Owned or controlled by IRISL 23.05.2011 14.a. Eleventh Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102544 (Germany) issued 9 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 004940302930; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 15. Twelfth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94573 (Germany) issued 18 Aug 2005 Owned or controlled by IRISL 23.05.2011 15.a. Twelfth Ocean GmbH & CO. KG c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102506 (Germany) issued 25 Aug 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00982126100733; Fax: 00982120100734 Owned or controlled by IRISL 23.05.2011 16. Thirteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 16.a. Thirteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA104149 (Germany) issued 10 Jul 2006; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 17. Fourteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 17.a. Fourteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA104174 (Germany) issued 12 Jul 2006; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 18. Fifteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 18.a. Fifteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311 , Tehran, Iran; Business Registration Document # HRA104175 (Germany) issued 12 Jul 2006; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 19. Sixteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 19.a. Sixteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 20. Loweswater Ltd Manning House, 21 Bucks Road, Douglas, Isle of Man, IM1 3DA Isle of Man-administered company that controls ship-owning companies in Hong Kong. The ships are operated by EU-sanctioned Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned by IRISL. The Hong Kong companies are: Insight World Ltd, Kingdom New Ltd, Logistic Smart Ltd, Neuman Ltd and New Desire Ltd. Technical management of the vessels is carried out by EU-sanctioned Soroush Saramin Asatir (SSA). 23.05.2011 20.a Insight World Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Insight World Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 20.b. Kingdom New Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Kingdom New Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 20.c. Logistic Smart Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Logistic Smart Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 20.d. Neuman Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Neuman Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 20.e. New Desire LTD 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong New Desire LTD is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21. Mill Dene Ltd Manning House, 21 Bucks Road, Douglas, Isle of Man. IM1 3DA Isle of Man-administered company that controls ship-owning companies in Hong Kong. The ships are operated by EU-sanctioned Safiran Payma Darya Shipping lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned by IRISL. One shareholder is Gholamhossein Golpavar, managing director of SAPID shipping IRISL's commercial director. The Hong Kong Companies are: Advance Novel, Alpha Effort Ltd, Best Precise Ltd, Concept Giant Ltd and Great Method Ltd. Technical management of the vessels is carried out by EU-sanctioned Soroush Saramin Asatir (SSA). 23.05.2011 21.a. Advance Novel 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Advance Novel is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21.b. Alpha Effort Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Alpha Effort Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21.c. Best Precise Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Best Precise Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21.d Concept Giant Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Concept Giant Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21.e. Great Method Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Great Method Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 22. Shallon Ltd Manning House, 21 Bucks Road, Douglas, Isle of Man. IM1 3DA Isle of Man-administered company that controls ship-owning companies in Hong Kong. The ships are operated by EU-sanctioned Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned by IRISL. One shareholder is Mohammed Mehdi Rasekh, an IRISL board member. The Hong Kong companies are Smart Day Holdings Ltd, System Wise Ltd (AKA Sysyem Wise Ltd), Trade Treasure, True Honour Holdings Ltd. Technical management of the vessels is carried out by EU-sanctioned Soroush Saramin Asatir (SSA). 23.05.2011 22.a. Smart Day Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Smart Day Holdings Ltd is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 22.b. System Wise Ltd (a.k.a Sysyem Wise Ltd) 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong System Wise Ltd is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 22.c. Trade Treasure 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Trade Treasure is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL 23.05.2011 22.d. True Honour Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong True Honour Holdings Ltd is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL 23.05.2011 23. Springthorpe Limited Manning House, 21 Bucks Road, Douglas, Isle of Man, IM1 3DA Isle of Man-administered company that controls ship-owning companies in Hong Kong. The ships are operated by Safiran Payam Darya Shipping Lines (SAPID) which took over IRISL's bulk services and routes and uses vessels previously owned by IRISL. One shareholder is Mohammed Hossein Dajmar, the managing director of IRISL. The Hong Kong companies are: New Synergy Ltd, Partner Century Ltd, Sackville Holdings Ltd, Sanford Group and Sino Access Holdings. Technical Management of the vessels is carried out by EU-sanctioned Soroush Saramin Asatir (SSA). 23.05.2011 23.a. New Synergy Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong New Synergy Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 23.b. Partner Century Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Partner Century Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 23.c. Sackville Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Sackville Holdings Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 23.d Sanford Group 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Sanford Group is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 23.e. Sino Access Holdings 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Sino Access Holdings is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 24. Kerman Shipping Company Ltd 143/1 Tower Road, Sliema, SLM1604, Malta. C37423, Incorporated in Malta in 2005 Kerman Shipping Company Ltd is a wholly-owned subsidiary of IRISL. Located at the same address in Malta as Woking Shipping Investments Ltd and the companies it owns. 23.05.2011 25. Woking Shipping Investments Ltd 143/1 Tower Road, Sliema, SLM1604, Malta. C39912 issued 2006 Woking Shipping Investments Ltd is an IRISL subsidiary that owns Shere Shipping Company Limited, Tongham Shipping Co. Ltd., Uppercourt Shipping Company Limited, Vobster Shipping Company which are all located at the same address in Malta. 23.05.2011 25.a Shere Shipping Company Limited 143/1 Tower Road, Sliema, SLM1604, Malta Shere Shipping Company Limited is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 25.b. Tongham Shipping Co. Ltd 143/1 Tower Road, Sliema, SLM1604, Malta Tongham Shipping Co. Ltd is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 25.c. Uppercourt Shipping Company Limited 143/1 Tower Road, Sliema, SLM1604, Malta Uppercourt Shipping Company Limited is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 25.d. Vobster Shipping Company 143/1 Tower Road, Sliema, SLM1604, Malta Vobster Shipping Company is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 26. Lancelin Shipping Company Ltd Fortuna Court, Block B, 284 Archiepiskopou Makariou C' Avenue, 2nd Floor, 3105 Limassol, Cyprus. Business Registration #C133993 (Cyprus), issued 2002 Lancelin Shipping Company Ltd is wholly-owned by IRISL. Ahmad Sarkandi is the manager of Lancelin Shipping. 23.05.2011 27. Ashtead Shipping Company Ltd Business registration #108116C, Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Ashtead Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 28. Byfleet Shipping Company Ltd Byfleet Shipping Company Ltd - Business Registration #118117C, Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Byfleet Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 29. Cobham Shipping Company Ltd Business Registration #108118C, Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Cobham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 30. Dorking Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Business Registration #108119C Dorking Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 31. Effingham Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Business Registration #108120C Effingham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 32. Farnham Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Business Registration #108146C Farnham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 33. Gomshall Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Business Registration #111998C Gomshall Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 34. Horsham Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Horsham Shipping Company Ltd - Business Registration #111999C Horsham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 ANNEX II PERSONS AND ENTITIES REFERRED TO IN ARTICLE 3 A. Persons Name Identifying Information Reasons Date of listing 1. Ali Akbar SALEHI Minister for Foreign Affairs. Former Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Irans nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 B. Entities Name Identifying Information Reasons Date of listing 1. Research Institute of Nuclear Science and Technology a.k.a. Nuclear Science and Technology Research Institute AEOI, PO Box 14395-836, Tehran Subordinate to the AEOI and continuing the work of its former Research Division. Its managing director is AEOI Vice President Mohammad Ghannadi (designated in UNSCR 1737). 23.05.2011 2. Ministry Of Defense And Support For Armed Forces Logistics (a.k.a. Ministry Of Defense For Armed Forces Logistics; a.k.a. MODAFL; a.k.a. MODSAF) Located on the west side of Dabestan Street, Abbas Abad District, Tehran, Iran Responsible for Irans defence research, development and manufacturing programmes, including support to missile and nuclear programmes. 23.05.2011 3. Iran Centrifuge Technology Company (a.k.a. TSA or TESA) 156 Golestan Street, Saradr-e Jangal, Tehran. Iran Centrifuge Technology Company has taken over the activities of Farayand Technique (designated under UNSCR 1737). It manufactures uranium enrichment centrifuge parts, and is directly supporting proliferation sensitive activity that Iran is required to suspend by UNSCRs. Carries out work for Kalaye Electric Company (designated under UNSCR 1737). 23.05.2011